Citation Nr: 1042001	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


REMAND

The Veteran had active military service from February 1954 to 
April 1957.  He died in December 2003, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant testified before the undersigned Veterans Law Judge 
at a videoconference hearing held in May 2006.  A transcript of 
that hearing is of record.

In a February 2007 remand, the Board directed the agency of 
original jurisdiction (AOJ) to ask the service department whether 
there was any record of the Veteran having been exposed to 
asbestos or pesticides during service.  In July 2009, the AOJ 
requested information from the service department regarding 
whether or not the Veteran had been exposed to asbestos in 
service.  However, the record does not contain a response from 
the service department regarding this inquiry.  If the AOJ 
received a response to its July 2009 inquiry, it was not 
associated with the claims file.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court also held that the Board errs in failing to 
ensure compliance with remand orders of the Board or the Court.  
Id.  Here, although the February 2007 Board remand specified that 
the AOJ should obtain information from the service department as 
to whether there was any record of the Veteran having been 
exposed to asbestos or pesticides during service; this directive 
was not accomplished.  Therefore, given the guidance of the Court 
in Stegall, the case must again be remanded in order to 
accomplish this directive.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the service department 
to indicate whether there is any record of 
the Veteran having been exposed to asbestos 
or pesticides during service.  The response 
should be associated with the record on 
appeal.

2.  If after the foregoing development has 
been completed, the expanded record contains 
additional evidence regarding any in-service 
exposure, arrange to have a physician review 
the assembled record, preferably the one who 
provided the June 2009 opinion.  After 
completing his or her review, the physician 
should offer an opinion as to whether it is 
at least as likely as not that the Veteran's 
death from lymphomatous meningitis due to or 
as a consequence of Non-Hodgkin's lymphoma, 
can in any way be attributed to his period of 
military service.  A complete rationale 
should be provided.

3.  Thereafter, take adjudicatory action on 
the appellant's claim for service connection 
for the cause of the Veteran's death.  If the 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant and her representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

